Citation Nr: 1740079	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-05 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy due to herbicide exposure.


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An April 2000 rating decision denied the Veteran service connection for peripheral neuropathy of the hands, legs, and feet as a result of exposure to herbicides, based on a finding it was not related to service and did not become manifest to a compensable degree in the requisite amount of time; the Veteran did not perfect an appeal of this decision.

2. Evidence received since the April 2000 rating decision does not tend to show that the Veteran has peripheral neuropathy that was incurred in or aggravated by service or that became manifest to a degree of 10 percent or more within a year of exposure to herbicides, does not relate to the unestablished fact necessary to substantiate the claim of service connection, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim for service connection for peripheral neuropathy may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with respect to this claim.  An April 2013 letter notified the Veteran of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The letter also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.

Regarding the duty to assist, the Veteran's service medical records have been secured, as have his post-service medical records and Social Security Administration (SSA) records.  The Veteran has not identified any additional records that could be used to support his claim.  The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159 (c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The duty to assist has been satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

An April 2000 rating decision denied service connection for peripheral neuropathy of the hands, legs, and feet as a result of exposure to herbicides.  The claim was denied based on a lack of evidence of a relationship between peripheral neuropathy and service.  The medical evidence at that time also indicated that the peripheral neuropathy was due to a different etiology, alcohol dependence.  The decision also found no evidence that peripheral neuropathy became manifest to a degree of 10 percent or more within a year of exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309(e).  The decision became final because the Veteran did not perfect an appeal of this decision after the issuance of a June 2000 Statement of the Case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The pertinent evidence of record in April 2000 consisted of the Veteran's service records, which confirmed service in Vietnam, and private medical records attributing his peripheral neuropathy to alcoholism.  Evidence received since the April 2000 rating decision became final includes lay statements and medical records confirming a diagnosis of peripheral neuropathy beginning in the 1980s; Internet articles regarding peripheral neuropathy; and a Board decision for a different veteran; the medical evidence continued to indicate alcohol dependence as the etiology of this disability.

The additional evidence submitted by the Veteran does not indicate that peripheral neuropathy is related to service, or that it became manifest to a compensable degree within a year of exposure to herbicides.  Therefore, it is not material evidence.  In this regard, the Board is cognizant that 38 C.F.R. § 3.309 has been amended since the last final adjudication to list the presumptive disability as early-onset peripheral neuropathy instead of acute and subacute peripheral neuropathy.  The Board has considered this change in light of 38 C.F.R. § 3.114 regarding the effect of a change in law but finds this change does not effect this appeal.  The evidence submitted does not provide evidence or indication that the disability experienced by the Veteran is of the early onset type. 

In summary, because the claim of service connection for peripheral neuropathy was previously denied on the basis of a lack of nexus to service, for evidence to be new and material, it would have to show that the Veteran's peripheral neuropathy was incurred in or aggravated by his service, or that it became manifest to a degree of 10 percent or more within a year of exposure to herbicides.  No evidence received since the prior final rating decision is competent evidence that the Veteran has peripheral neuropathy due to service, to include due to herbicide exposure.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for peripheral neuropathy may not be reopened.


ORDER

The petition to reopen a claim for service connection for peripheral neuropathy is denied.

____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


